lN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISlON

PNC Bank, National Association
Plaintiff,
vs. No. 18 cv 2995

2215 Oal< Park Ave, LLC; Perez Hea|th Honorable’udge]orge L'Alonso
lncorporated; Maria Perez; Ricardo Perez

Defendants.

 

PNC BANK N.A.'S MOTION FOR ENTRY OF lUDGMENT AGAlNST MARIA
PEREZ WITH A FlNDlNG PURSUANT TO RULE 54[b) AND TO CONTINUE PNC'S
FORECLOSURE COUNT DUE TO A PENDING SALE

NOW COMES Plaintiff, PNC Bank, National Association, (“Plaintiff” or "PNC"], by its
attorneys, Plunkett Cooney, P.C., moves this Court for a judgment against Maria Perez as to
Counts IV and Vll with a finding pursuant to Ru|e 54(b) of the Federal Rules of Civil Procedure
and for an order continuing PNC's foreclosure, (Count l] due to a pending short sale. In
support of its motion, Plaintiff states as follows:

1. Plaintiff filed its Comp|aint against Defendants on April 27, 2018.

2. 2215 Oak Park Ave, LLC and Perez Health lncorporated were both served with
Summons and Complaint on May 14, 2018, by corporate service. Maria Perez was
personally served with Summons and Complaint on May 3, 2018, by a special process server.
Ricardo Perez was personally served with Summons and Complaint on May 14, 2018, by a
special process server. True and accurate copies of the Returns of Service are attached
hereto as Q_\'_o_up_Exlli_b_i_t_A.

3. On ]une 19, 2018 this Court granted Plaintiff’s Motion for Default (doc. 13].
E_x_hjb_it_& (doc. 15].

4 4. Plaintiff mailed the default order to all defendants on ]une 20, 2018. Ex_hi_blt_€.

5. As of the date of this motion, none of the defendants have appeared or
answered the complaint

6. As set forth in Plaintiff’s affidavit Hled in support of this motion, the sum of
$302,545.51 is currently due on Maria Perez' guaranties (counts lV and Vll of the complaint)
of the two loans that are the subject of Plaintiff’s complaint

7. Defendant 2215 Oak Park Ave, LLC in under contract for sale of the property
which is the subject of Plaintiff`s foreclosure (count I) with an estimated closing date of
12/31/ 18 and therefore Plaintiff desires to simply enter and continue the matter with respect
to the foreclosure counts and counts against the corporations The sale of the property will
result in an estimated remaining balance on the loans of at least $80,000.00

8. Defendant guarantor Ricardo Perez filed bankruptcy on july 5, 2018. On
0ctober 16, 2018 the trustee's motion to extend the time to object to his discharge was
granted. §jghj_bj_t_Q.

9. ln light of the approximate $80,000 deficiency after the sale of the real estate
and Ricar_do's pending bankruptcy, PNC requests`this Court make a finding there is no just

reason to delay pursuant to Fed. R. Civ. Pro. 54(b].

WHEREFORE, Plaintiff, PNC Bank, National Association, respectfully requests this
Court enter a) judgment in favor of PNC and against Maria Perez in the amount of
$$302,545.51, b) make a finding of no just reason for delay as the judgment against Maria
Perez pursuant to Fed. R. Civ. Pro 54(b), c] enter and continue PNC's foreclosure count, and d)

grant such further relief to which Plaintiff is entitled.

PNC Bank, National Association

By: [§[: Matth§w L. !-_lendricksen

One of Its Attorneys

james M. Crowley (ARDC#6182597]
Matthew L. Hendricksen (ARDC#6296720)
Plunkett Cooney, P.C.

221 North LaSalle Street

Suite 1550

Chicago, lllinois 60601

(312] 670-6900

misit@plunke_tt§_oonev.mm
mhensinisks_en@nlunketr.ceonex.som

0pen.26646.81327.21246252-1

EXHIBIT A

cl

Case: 1:18-cv-02995 Document #: 12 Filed: 05/22/18 Page 1 of 3 PagelD #:129

AO 440 (Rev. 06/| 2) Sununons in a Clvil Actiun

UN"ITED STATES DISTRICT COURT

for the
Northem District of lllinois

PNC Bank, Natlonai Associat|on

 

Plafnl(m'.r)
V.

2215 Oak Park Ave. LLC.‘ R|eardo Perez; Maria
Perez: Perez Hea|th incorporated

Civil Action No. 18-ev-2995
Honorabla Judge Jorga L. A|onao

 

Dehndanl(:)
SUMMONS IN A CIVIL ACTION

TO: (D`efendant ’.t name and addre.r.r) Perez Heath lnCOrpO|’ain
clo Ricardo Perez
3333 WENONAH AVE
BERWYN. iL 60402-3347

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rulea ofCivil Procedure. The answer or motion must be served on the plaintiff or plaintist anomey.
whose name and address ate: Plunkett Cooney. PC

Matthew L. Hendricksen
221 N. LaSalle St.. Suite 1550
Chicago. lL 60601

d if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the eourt.

CLERK OF COURT

 

Date;
T OMAS G. BRUTON, CLERK

ref ms

(a,\ibel>u'rv ct.eai<

Slgnatur¢ ofCl¢rk or D¢puty Clerk

April 27, 2018

DATE

 

 

Case: 1:18-cv-02995 Document #: 12 Filed: 05/22/18 Page 2 of 3 PagelD #:130

AO 440 (Rev. 06/|2) Summons |n a Clv|| Action (Page 2)

CivilAction No. 18-cv-2995 n

 

 

   

PROOF OF SERV|CE
mls section should not befiled with the court unless required by Fed. R. Civ. P. 4 (l))

This Summons for (nam¢ of lndividual and tflie, (/'any)
was received by me on (dare)

 

 

0 l personally served the summons on the individual at waco

 

0|'| (da|¢) § of

Cl l left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there.
on (dat¢) , and mailed a copy to the individual’s last known address; or

 

0 I served the summons on mem a/lndlvldua!) , who is
designated by law to accept service ofprocess on behalf of (nam¢ aforganlzarlan)

 

on (dar¢) ; or

 

0 l returned the summons unexecuted because ; or

 

0 Other (spee()§'):

My fees are $ for travel and $ for services, for a total of S 0.00

l declare under penalty of perjury that this information is true.

Date:

 

S¢n'¢r's signature

 

Frlnud name and llll¢

s¢mk.‘.,a_.,.. . - .

Additional information regarding attempted service, etc:

ll l "C|a|s|i:|itiii.|ilivloliiti|$lmooumem #: 12 Filed: 05/22/18 page 3 of 3 PagelD #:131 \

*195089*

 

 

 

 

 

 

 

 

 

l.nw linn ret'#:

lN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF ILLINO[S EASTERN DIVISION

PNC li)\Nl\', NATIONAL ASSOCIAT!ON. Case No.: l8-ev-2995

i’|aintil'l'ts). l.
VS.

22|5 OAK PARK AVE, LLC; PEREZ I~IEALTH '
lNCORPORATED; MARIA PERF.Z; RICARDO PEREZ.

Del'endant(s).
AEEHIA¥ILIESRE£!AL£BQ.CESS.SEB!EB

Mi§httt‘¢.l.M£ni£hitli Being first duly sworn on oath. deposes and states the following:

l am over the age of 18 and not a party to this action. l am an em loyee of ATG LegalServe. lnc.. illinois
Department of Financial and Prol'essional Regulntion number l l .00|494.

lNDlVlDU/\UENTITY TO BE. SERVED: Perez Hea|th lncorpornted c/o Rieardo Perez
l. Scrvedthe within named defendant on May l4. 20| lt ® 6:55 PM

COR|’ORATE SERVICE: by leaving a copy of this process with Ricnrdo I’erez. (Title): Authorized Persun, it
person authorized to accept service. l informed that person of the contents thereof.

TYPE Ol'-' PROCESS: Summons in a Clvil Aetion; Complaint
ADDRE_SS WHERE SERVED: 3333 Wenonah Aventte, Berwyn, il.60402

'l`l“: scx. race and approximate age ot'the INDiViDUAL with whom the copy ot` this process was left is as
l’o ows:

Sex: Mnle - Rnce: Hispnnie - l-luir: mack - Approx. Age: 40 - i-leight: St't 07in - Weight: 165

'i‘hc undersigned verifics that thc statements set forth in this Af

State n|' _iL__

   
  

it ol° Service are true and correct.

\

il i. Preeess Server
" A'I`G Legni$erve inc

 

Cnnnty n|' CQQ_K.__ ________________________
, ................
Thi.\' i \'_t ment was subscribed nd sworn to before me nn Mtdme) =, CFF[ClAL SEAL ii
By - ‘ -' (namels of personls) ii JEFFREY DAN|EL :i
1; aorAav Puauc -srATE or u.uNols ::
1b MY COMM|SSION EXP!RES.tJtl£it/!t ::

 

 

 

ATG Le 'at|Servc inc

105 W. dams Street. Suite l.'t$O
Chiea 'o. lLGtiGO.'i

312.8. 5.0303

 

? Case: 1:18-cv-02995 Document #: 11 Filed: 05/22/18 Page l of 3 PagelD #:126

AO 440 (Rev. 06l12) Suman in a Civil Aeticn

UNITED STATES DISTRICT COURT

for the
Northem District of lllinois

 

 

PNc eank. National Associallon §
)
)
Plolmm’:) )
v. § can notion No. 1a-cv-2995
2215 Oak Park Ave, LLC; Ricardo Perez: Maria ) H°nmb'e dodge J°m° L` N°na°
Perez: Perez Hea|th lneorporated )
)
)
Defendam(s) )
SUMMONS lN A CIVIL ACTION

To: (Def¢ndanr':name aadaddre::) Rieardo Perez
3333 WENONAl-l AVE
BERWYN. lL 60402-3347

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United Statee described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attemey.
whose name and address are: plunkett Cooney. PC

Matthew L. Hendricksen
221 N. LaSalle St.. Suite 1550
Chlcago. lL 60601

11` you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint
you also must tile your answer or motion with the court.

CLERK OF COURT

Date:

 

______ Sl /Cl Ir D 1 C[ k
T OMAS G.BRUTON,CLERK 3""“"‘° "' °*’ ¢P"y er

April 27, 2018

 

 

(a>\iberurv ct.eai< bare

 

Case: 1:18-cv-02995 Document #: 11 Filed: 05/22/18 Page 2 of 3 PagelD #:127

AO 440 (Rev. 06/12) Summons in a Clvi| Action (Page 1)
Civil 'Action No. 18~cv~2995

PROOF OF SERVlCE
(77rls section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

Thi$ Summons for (norne of individual and lllie. ifony)

 

was received by me on (dou)

 

0 1 personally served the summons on the individual at (place)

 

on {date) ; 01’

 

 

D l left the summons at the individual’s residence or usual place of abode with (nam¢)

 

, a person of suitable age and discretion who resides there,
on (dar¢) , and mailed a copy to the individual’s last known address; or

 

0 I served the summons on (name oftnd¢'vlduat) , who is

 

designated by law to accept service of process on behalf of (mme ofargantzarlon}

 

011 (date) ; or

 

0 1 tetumed the summons unexecuted because ; or

 

0 Other (rpce(t§t):

My fees are $ for travel and $ for services, for a total of $ 0_00

1 declare under penalty of perjury that this information is true.

Date:

 

Server ': signature

 

Prlnted name and title

 

Server 's address

Additional infonnatlon regarding attempted service. etc:

 

 

 

 

 

 

…| nci;is‘i-|`ll“l“alivltii\sisi\i|t\iilcumem #: 11 Filed: 05/22/18 Page 3 of 3 PagelD #;128
*195072*

haw linn rellf:

IN THE UN!TED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF ILLINOIS EASTERN DIVISION

PNC BANK, NAT|ONAL ASSOC|A'I`|ON. Cuse No.: 18-cv-2995
Plttintifl'(s). ' ll
vs. ° §§
2215 OAK I’ARK AVE, LLC; PEREZ HEAL'|`H . "
INCORPORATED: MARIA PEREZ; RlCARDO PEREZ.
Defendunlts).

AEELDAMII_(!E.SREQALMSS.SEB!ER
Mjg_haeLMenichini. Bcing first duly sworn on onth. deposes and states the l'ollowing:

1 am over the age of 18 and not tt party to this aetion. l am an employee of ATG L.egalServe. lnc.. illinois
Depurttnent of Finaneiul and Professionul Regulation number l l7.001494.

DEFENDANT TO BE SERVED: Rlenrdo Perez

l. Served the within named DEFENDANT on May 14, 2018 @ 6:55 PM

lNDlVlDUAL SERV|CE: By delivering to the within named DEFENDANT a copy of this process pcrsonally.
'I‘YPE OF PROCESS: Summons in rt Civil Aetlon; Complaint

ADDRESS WHERE SERVE.D: 3333 Wenonah Avcnue, Ber\vyn, 1L60402

The sex, race and approximate age of the defendanth other person with whom the copy of this process was left
is as follows:

Sex: Male - Race: lllspattic - Hair: Blaek - Apprnx. Age: 40 - Height: 5tt 071n - Weight: 165

The undersigned verifies that the statements set forth in this Afl'u.lttvt l' Service are true and eorrect.

    
 

Stale of __|L_,

County of _QQQM,_

This in.'tt_'u ent \vfts subscri ed an sworn tn before me on i’_i€_*_lz___ldatc) ‘t oFF|C|AL SEAL

ay _ (n,,,,,c,s.,r,,¢,,°~_t, JEFFREY oANrEL ‘
‘ Noranv ruauc -srata or rumors

mconnsstone)orassmmm l

- 4

ti l‘rut:ess Server
5 /£ A'I`G mgalServe lnc

__ ___

 

    

 

__ __ _‘

 

 

ATG 1.cgalServe lite ' " ' ' '“ ' ""`
l05 W. Adams Street. Suite 1350
ClliL't\g\l. 1L60603

3 l 2.855.0.103

 

Case: 1:18-cv-02995 Document #: 10 Filed: 05/22/18 Page 1 of 3 PagelD #:123

AO 440 (Rev. 06112) Sununons in a Civil Aetien

%
UNITED STATES DISTRICT COURT

for the
Nortth District of illinois

 

 

PNC Bank, National Association g
)
)
premium l
V~ § Civil Action No. 18-cv-2995
2215 oak Park Ave, t.t.c; memo Perez; Marta ) "°"°'°°'° """°° "°'”° "' "'°"’°
Perez; Perez Hea|th incorporated )
)
)
o¢rend¢m(.¢) )
SUMMONS lN A ClVlL ACTlON

To: (De/irndonl'.t name and address) 2215 Oak Park AVB. LLC
' clc R|cardo Perez
3333 WENONAH AVE
BERW¥N. |L 60402-3347

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
1’. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Ruie 12 of
the Federal Rules ofCivii Procedure. The answer or motion must be served on the plaintiff or plaintiffs anomey,
whose name and address are: Plunkett Cooney, PC

Matthew L. Hendrlcksan
221 N. LaSalle St., Suite 1550
Chlcago, lL 60601

_ 1f you fall to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
T OMAS G. BRUTON, CLERK

G_¢~a\`mt.. “v."a"tub;

 

Signorure of Cl¢rlr or Deputy Cierir

April 27, 2013

 

 

(ay\tberurv ct.aat< care

 

Case: 1:18-cv-02995 Document #: 10 Filed: 05/22/18 Page 2 of 3 PagelD #:124
AOM°(Rev. 061|2) Surnmortsina€ivii Actien (i’e;e 2)
Ciin Action No. 18-ov-2995

PROOF OF SERV|CE
(Tlrls section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

This summons for (name of individual and ttrle. (frmy)

 

was received by me on (dare)

 

0 l personally served the summons on the individual at arla¢e)

 

on (date) ; or

 

 

|'_`l l lett the summons at the individual ’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,
on (dar¢) , and mailed a copy to the individual’s last known address; or

 

0 l served the summons on {name aftndivlduat) , who is

 

designated by law to accept service of process on behalf of (name ofarganlzorton)

 

on (dare) ; or

 

0 l returned the summons unexecuted because ; or

 

U Oiher (speeib'):

My fees are S for travel and 8 for services, for a total of S 0,00

l declare under penalty of perjury that this information is true.

Date:

 

Server 'r signature

 

Printed name and title

 

Server'.r address

Additionai information regarding attempted service, etc:

WMMM

*1950

limeument #: 10 Filed: 05/22/18 Page 3 of 3 PagelD #:125

 

i.aw firm refii:

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF ILLINOIS EASTERN DIVISION

PNC iiANK. NAT|ONAL ASSOCiATiON. Cnse No.: 18-ev-2995

Plttinlii'f(s).
vs. §
2215 OAK PARK AVE, LLC; PEREZ HEALTH "
iNCORPORATED; MARiA PEREZ; RICARDO PEREZ.

Dcl`cndant(s).

AEEIDA¥I]`_QESEEQIAL.EBQ.CF§S.§EB¥EB

Mi_ethMenighini, Being first duty sworn on oath. deposes and states the foilowing:

l am over the age of 18 and not tt party to this action. l am un em isaac oi` ATG LegalServe. lnc.. illinois
Depanment of Financial and Prot`essiottai Regulation number | l . 1494.

iND|ViDUAUENTlTY TO BE SERVED: 2215 Oak Park Ave, LLC cla Ricat'do Perez
i. Served tlte within named defendant nn May 14. 2018 ® 6:551’M

CORPORATE SERV|CE: by leaving a copy ot` this process with Ricardo l’t,~rez. (Titie): Authorlzcd i’erson, a
person authorized to accept service. l informed tltat person oi` the contents thereof.

TYPE OF PROCESS: Summons in u Civii Action; Complaint
ADDRESS Wl-iERE SERVED: 3333 Wenonah Avenue, Bet'wyn, IL60402

The scx. race and approximate age ol' the lNDiViDUAL with whom the copy ut` this process was left is as
t'ollnws:

Scx: Mnle - Racc: Hisptmic - iluir: Blttck ~ Approx. Age: 40 - l-leight: Si`t ii7in - Wcight: 165

The undersigned verifics that the statements set forth in this Ai`i'tti

  
  
 

't of Service arc tnte and correct.

Stntc nt‘ L__

Ct\unty ul' S_Q_K_

c|\itt'. Proccss Servcr
ATG LegctlServe inc

 

This i s_t usual was subscribed nti sylont to before me on 5 ° i6' is (dme, : " """" 6 ;§E|E;E`A\: ' ~'
BY_MA.I… __ _(numt:/s of person/it) : JEFFREY DAN|EL

‘ NOTARY F'UBL|C - STATE CF iU.|NO|S
` MY COMM|SS|ON EXFlRES:OiBiQi

 

A__A_AAA

 

 

ATG Lc rtiServe lttc

Si 1 tr nry|’ ‘ ii).$ W. timnsStreet.Suite|1\511
Cltica 'tr. 11.611603
312.8 5.0'.103

 

Case: 1:18-cv-02995 Document #: 9 Filed: 05/14/18 Page 1 of 4 PagelD #:119

AO 440(11ev. 06l|2) Surru'neas ina Civil Aetlart
M

UNITED STATES DISTRICT COURT

for the
Northertt District of lllinois

PNC Sank. National Association

 

PlaintMs)
V.

2215 Cak Park Ave, LLC; Rlcardo Perez: Maria
' Perez; Perez Hea|th incorporated

Civil Action No. 18-cv-2995
Honorabla .iudga Jorge L. Alonao

 

vvvvv`l`_lv`lvv`/

De/irndont{.r)

SUMMONS lN A CIVIL ACTiON

To: (Defendanr's name and addnss) Maria Perez
3604 FOREST AVE.
BROOKF|ELD. lL 60513-1604

A lawsuit has been fried against you.

Withln 21 days aher service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Ruies ofCivil Procedure. The answer or motion must be served on the plaintiff or plaintist attorney.
whose name and address ate: Plunkett Cooney. PC

Matthaw L. Hendricksen
221 N. LaSalle St.. Suite 1550
Chieago, lL 60601

if you fail to respond,judgment by default wilt be entered against you for the relief demanded in the complaint.
You also must tile your answer or motion with the court.

CLERK OF COURT

Date:
T OMAS G. BRUTON, CLBRK

t"@.MB-‘-» (\“:"Jy

 

Sigmtture ofClerk or Deputy Cler|'

Aprit 27, 2018

 

 

tay\th-:Purv custh DATt-:

 

Case: 1:18-cv-02995 Document #: 9 Filed: 05/14/18 Page 2 of 4 PagelD #:120
AO 440 (Rev. 06il2) Sununent in a Civil notion (l’age 2)
Civil Action No. 18~cv-2995

PROOF OF SERVICE
(Ttris section should nat bejiied with tire court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title. {fony)

 

was received by me on (dare)

 

0 I personally served the summons on the individual at (piace)

 

01'| (ddi¢) ; 01’

 

 

|'_'i 1 lea the summons at the individual's residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there.
on tdare) , and mailed a copy to the individual’s last known address; or

 

 

 

 

 

 

U l Serv¢d the summons 011 (narrre ofindividrrai) , who is
designated by law to accept service of process on behalf of imm afargam‘zarian)
on (date) ; or
C| l returned the summons unexecuted because ; or
U Oihet' (.rpecy§)):
My fees are S for travel and $ for services, for a total of S 0.00

1 declare under penalty of perjury that this information is true.

Date:

 

Server'.r.rtgnatune

 

Printed name and title

 

Server 's address H

Addit_ional information regarding attempted service, etc:

az:l 18 - c0v- 299|5 Document #: 9 Filed: 05/14/18 Page 3 of 4 PagelD #:121

§194198*

 

 

 

 

lllll ll|ll ll

i .:\w ii rtn t't~t`ii:

 

 

 

lN THE UNITED STATES DISTRICT COURT l"()R THE NORTHERN DISTRICT
OF lLl.lNOlS
i’a\’(,' lir\r\'l\'. Nattionni r\ssnciation. L'nsc .\'o.: iii-cv-Z‘)')S

l’laintil`l`(.\‘).

\'.\'.

 

2215 Onk l’:trk A\'c.. l.i.C: Rit'nrtlo l’t:rt'r.; Maria |’crc'/.;
l’ercr. llcttltll lttr:orpot'atctl.

i)cli:ndantt(s t.

 

j\_l_t_g_|_\_\g_\_t\_l;_ng_hmt licing lir.~.t tltr|)' sworn on o:tth. tlcpo\t~\ :nnl states the t`o|lo\\'itt;_':

l .ttn ovct the ageo| lb' tuttl not at party lo this .tction. l ann .nt employee ot A l Ci l cg;t|$ct\c. lnc.. illinois
lJcpanttnent o| l inattci:tl :\ntl l’ro|c.\~sion.\l chtl|alion number l |7 111114‘)4

l)l",l:l:.l\'l)/\t\"l` 'l`() lili. Sl".l{Vl".l): Mnt'ltt l’ct't"/.

l. Scr\'cti thc within named Dl§Fli\ll)/\NT on t\i;ty 113. 21 118 (‘rv -1:11\) l’r\i

l.\‘l)l\'lDU.»\L SEIZ\'[CIZ: li_\' delivering to thc within named l)|`il:lii\‘l)r\t\"l` n copy oi` this process pcr.sona|i_\;.
'|`Yl’ii t`)i" PROCESS: Summons |n tr Civil At:tion: (,`otttplttittt

/\i)l)RiESS WHERE Si:`RVl`il): 3604 i"orcst Avc., lit'ool<l`it‘ltl, ll.(rii$l3

'l'hc scx. rncc antl ttpproxiltt:llc age o|v tltc defendant or othcr person with whom thc copy ol' this process was lci`t
is its l`ollo\v.s:

St~x: l"ctnnlt' - R:tcc: llispunic ~ llnir: lilttck ~ Appro\. Agc: 35 ~ ilciglttr $i't ll$itt - \\"cigltt: 145

 
   
 
 

`l ltc undersigned \'criitcs lltatl thc statements set fotth' ttt this /\||it|tt\i o| Scr\icc nrc ltot .tnt| c'.ottcct
,.1/ . “
l __'_._._¢--

N`m "l ~~~ ~'*-'_ c cltltti. IJttt\\ Ht'r\'ct'

_7`/21

Al(i l. ctr.tl$ct\'c |trt
L`otrnt\'oi CQ¢°é

li\iyjt~lr\mtcnt \\.1.~ .\ttb\cril\ctl and ~\\otn to below ute on __~" 7_ " /c,E 7 ___ltl:ttc\

 

ii\ 71a __f____/)¢[ / !/7_) {_drn) rin:tnu:/_\oi pct~on/\r
S'tgti.'\tttre ot Notar_\' l’tti)lE/ / \ |(i l. et',. .\l.\'cr\t lot
1115 \\'. .'\ti;nn\ Street ,\'\ntt l x511
M»vvvvvw.'vvvv> ( lllt';t}:\l. ll bilitili

  
 
  
  

OFFIC|AL SEAL il.? x$$,o`to.t

§
EDWARoJ/tntsz£wsi<r §
tiOT»-RY PUSi.iC- STAiE Ci 1LL11101S
r.n cor.'..~.'.tssio Exr> ass rooms 4
AN\¢‘~NMA/\I‘z

 

. __..__. __

Casei 1:18-0\/-02995 Document #: 9 Filed:'05/14/1B Page 4 of 4 Pagele #:122

t_:r-:- ~ '-

o' . - , 'l l . _
l " - .. . l.i'r..!.~"l.¢» h r.~\" lnl- ¢i:--I".~ .~..'.'¢ .it'l-.‘ t.'.-i'.h',l.-, .-t_i{
.,.-_~ ga .,,. ¢, s .. ..,_ ' 7 ..
'-¢ - - t ' - '--'--- '-.. ......... ... .... .......... .. . .... _.‘fr‘i

___

 

 

'l'.'

;cl

 

 

.. ~-.~_ .__._~_ -. I___"¢ '_- ¢`._¢¢_w
...._ ,_ __ - -- _ _`_._,, ---_-_,.,'.\_.`.m,. . .

. . . . . a
r, .. - . ‘ . , .
_ . . , .

EXHIBIT B

Case: 1:18-cv-02995 Document #: 15 Filed: 06/19/18 Page 1 oil PagelD #:150

UNITED STATES DISTRICT COURT
FOR THE Northern District of lllinois - CM/ECF LlVE, Ver 6.2.2
Eastern Division

PNC Bank, National Association
Plaintiff,
v. Case No.: 1:18~cv-02995
i-ionorable Jorge L. Alonso
2215 Oak Park Ave, LLC, et al.

Defendant.

NOTlFICATION OF DOCKET ENTRY .

This docket entry was made by the Clerk on Tuesday, June 19, 2018:

MINUTE entry before the Honorable Jorge L. Alonso: Status hearing held and
continued to 7/12/18 at 9:30 a.m. Motion hearing held. Plaintift‘s motion for order of
default [13] is granted. Defendants 2215 Oak Park Ave, LLC., Maria Perez, Ricardo
Fe;eZ), and Perez Hea|th incorporated are found in default. Notices mailed by judge's staff
nt ,

ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It w_as_
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional inforrnation.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.

 

EXHIBIT C

PLUNKETT C‘OONEY

 

lune 20, 2018

'i`o Service List Attached,

Rc: PNC Banl< National Association v. 2215 Oal< Park Ave, l.l.C, et al.
‘ Case No.: 18-cv-02995

To Service List Attached:

Enclosed please find Document ii 15 a Notification 0f Doci<et lintry dated |ttne 19, 2018
regarding the above referenced casc.

Sincereiy,

PLUNKETT COONEY, P.C.

075¢270{@¢¢ H¢’/m&vc/¢Q¢'/P’
Matthew L. Hendricksen p ("

Attorney at Law

Ml,H:pji
Enclosure

ATTORNEYS & COUNSE|.ORS AI i.AW

.'2\ N. lasalle St., suite 1550 » Cim .tgo, ll not-ut ~ 1;11|2»¢..'1)~1»'101\» i: t:.no ¢)ttt-.to~tn o ptonkt-ttco<mt-t-,r_r.nn

2215 Oak Park Ave, LLC
c/o Ricardo Perez

3333 Wenonah Avenue
Berwyn. llllnois 60402

Perez Hea|th incorporated
c/o Rleardo Perez

3333 Wenonah Avenue
Berwym llllnols 60402

Maria Perez
3604 Forest Avenue
Brookfleld, lllinois 60513

Rleardo Perez
3333 Wenonah Avenue
Berwyn, lllinois 60402

Case: 1:18-cv-02995 Document #: 15 Fl|ed: 06/19/18 Page 1 oil PagelD #:150

UNlTED STATES DISTRICT COURT
FOR THE Northern District of lllinois - CM/ECF LIVE, Ver 6.2.2
Eastern Division

PNC Bank, National Association
Plaintiff,
v. Case No.: 1:18-cv-02995

l-Ionorable Jorge L. Alonso
2215 Oak Park Ave, LLC, et al.

Defendant.

 

NOTIFICATION OF DOCKET ENTRY _

This docket entry was made by the Clerk on Tuesday, June 19, 2018:

MINUTE entry before the I-Ionorable Jorge L. Alonso: Status hearing held and
continued to 7/12/18 at 9:30 a.m. Motion hearing held. Plaintiff‘s motion for order of
default [13] is granted. Defendants 2215 Oak Park Ave, LLC., Maria Perez, Ricardo
§el;:rj, and Perez Health lncorporated are found in default. Notices mailed by judge's staff
nt ,

ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketin system used to maintain the civil and
criminal dockets of this District. lf a minute or er or other document is enclosed, please
refer to it for additional information

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.

EXHIBIT D

Case 18-18963 Doc 19 Filed 10/16/18 Entered 10/16/18 15:48:14 Desc Main
Document Page 1 of 1
UNITED STATES BANK UPTCY COURT
NORTHERN DISTRICT OF ILLINOIS
Eastem Division

ln Re:
RlCARDO PEREZ

BK No.: 18-18963

Chapter: 7
Honorab|e Donald R. Cassling

VV`/`/\-/V`.¢

Debtor(s)

ORDER EXTENDING THE DATE BY WHICH THE TRUSTEE MAY
TIMELY OBJECT TO DEBTOR'S EXEMPTIONS AND DISCHARGE

This matter came to be heard on the Motion of Chapter 7 Trustee, David P. Leibowitz
(“Trustee”), to Extend Time to Object to Exemptions and Discharge; due and proper notice having been
given; and it appearing to the Court that cause exists for the entry of this order; and the Court being
fully advised in the premises;

IT IS HEREBV ORDERED:

l. The Trustee’s motion is granted as set forth herein.

2.'The date by which the Trustee may timely object to the Debtor's exemptions is hereby extended to
and including .Ianuary 7, 2019.

3. The date by which the Trustee may timely object to the Debtor’s discharge pursuant to §727 of the
Bankruptcy Code is hereby extended to and including January 7, 2019.

ama <. @Ma.l",

Honorable Donald R. Cassling
Dated: October 16, 2018 United States Bankruptcy Judge

Prepared by:

David P. Leibowitz (ARDC # 1612271)
Lakelaw

53 W. Jackson Blvd., Suite 1115
Chicago, IL 60604

847.249.9|00

